Appeal by an employer and self-insurer from a decision of the State Industrial Board, directing the employer to resume compensation payments *897on a final award of compensation to a widow. The accident happened July 22, 1916, and was followed shortly after by the death of the employee and on August 24 a claim was filed by the widow for compensation benefits and a hearing was held in November of 1916. The only question discussed at the hearing was the question of average weekly wages and an award was noticed on November 18, 1916, for death benefits, to which there was no objection. The wages were agreed upon and the award was by agreement. The widow in filing her claim for death benefits agreed to accept compensation in lieu of any cause of action against the employer. The presumption that the claim came within the Workmen’s Compensation Law is supported by the evidence and circumstances in the record; there was no substantial proof offered to the contrary. Compensation was paid for nineteen years and in the meantime the widow had lost any rights that she had. Some receipts that were offered in evidence were marked thus: “ Agreement award.” The evidence fairly shows that the award was agreed to between the parties in lieu of the widow’s waiving her other rights against the employer. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.